Case 2:91-cv-00589-CJC Document 722 Filed 08/07/21 Page 1 of 3 Page ID #:9965



 1   WILLIAM A. WEINISCHKE
 2   Bill.weinischke@usdoj.gov
     4 Constitution Square
 3   150 M Street, N.W., Suite 2.900
 4   Tel. (202) 514-4592
     Washington, D.C. 20002
 5   Senior Attorney
 6   Environmental Enforcement Section
     Environment and Natural Resources Division
 7   United States Department of Justice
 8
          Attorney for Plaintiff United States of America
 9

10                                 UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
11

12   UNITED STATES OF AMERICA,                           )
        et al.,                                          )
13                                                       ) CASE N0. 91-0589 (CJC)
14                            Plaintiffs,                )
                        v.                               ) NOTICE OF LODGING
15                                                       ) OF PROPOSED
16   SHELL OIL COMPANY, et al.,                          ) PARTIAL CONSENT DECREE
                                                         ) REGARDING CERTAIN COST
17                            Defendants.                ) CLAIMS
18                                                       )
                                                         ) Date:      No Hearing
19
                                                         ) Time:
20                                                       ) Courtroom: 7C, First Street Court
                                                         )            House
21
                                                         ) Judge:     Cormac J. Carney
22
     __________________________________________________________________
23

24                               NOTICE OF LODGING
                               NO ACTION REQUIRED
25
          This Notice of Lodging provides the Court with a summary of the settlement
26
     embodied in the Partial Consent Decree between the United States and Shell Oil
27
     Company Regarding Certain Cost Claims (“Partial Consent Decree”). No action is
28
                                                         1
         Notice of Lodging of Proposed Partial Consent Decree Regarding Certain Cost Claims (CV 91-0589 RJK (Ex))
Case 2:91-cv-00589-CJC Document 722 Filed 08/07/21 Page 2 of 3 Page ID #:9966



 1   required by the Court at this time. After the public comment period expires thirty
 2   (30) days after publication in the Federal Register, in the absence of any comments
 3   which would require withdrawal or modification of the Partial Consent Decree, the
 4   United States will file a motion with the Court seeking the Court’s approval and
 5   entry of the Partial Consent Decree.
 6        The Partial Consent Decree requires that Defendant Shell Oil Company pay
 7   $29,481,904.11, plus post judgment interest of $73.62 per day from February 3,
 8   2021, through the date of payment into the McColl Special Account. That sum
 9   represents Shell Oil Company’s allocated fair share of the costs incurred by the
10   United States in connection with the McColl Superfund Site in Fullerton,
11   California. The Partial Consent Decree further requires that Shell Oil Company pay
12   its allocated fair share of future response costs incurred by the United States in
13   connection with the Site. Shell Oil Company, under the Partial Consent Decree,
14   has waived its rights to appeal this Court’s February 3, 2021 judgment.
15          Consistent with the United States Department of Justice policy, 28 C.F.R. §
16   50.7, and as required by 42 U.S.C. § 6973(d), for at least thirty (30) days prior to
17   moving for entry of the proposed Partial Consent Decree, the public will be
18   afforded an opportunity to submit comments on the proposed settlement embodied
19
     in the Partial Consent Decree. The United States will consider and file with the
20
     Court any written comments, views, or allegations submitted to the United States
21
     relating to the proposed settlement. The United States may submit written responses
22
     to written comments, views or allegations received during the public comment
23
     period. The United States may withdraw or withhold their consent to the proposed
24
     Consent Decree if the comments, views, or allegations concerning the settlement
25
     disclose facts or considerations which indicate that the proposed Partial Consent
26
     Decree is inappropriate, improper or inadequate.
27
            After considering all comments, views, and allegations received, should the
28
                                                         2
         Notice of Lodging of Proposed Partial Consent Decree Regarding Certain Cost Claims (CV 91-0589 RJK (Ex))
Case 2:91-cv-00589-CJC Document 722 Filed 08/07/21 Page 3 of 3 Page ID #:9967



 1   United States conclude that the settlement is in the public interest, the United States
 2   will move the Court to sign and enter the proposed Partial Consent Decree as a final
 3   judgment. Accordingly, the United States requests that no further action be taken
 4   by the Court with respect to this Partial Consent Decree until it so moves, or
 5   otherwise notifies, the Court.
 6                                           Respectfully submitted,
 7                                           TODD KIM
 8                                           Assistant Attorney General
                                             Environment and Natural Resources Division
 9

10                                           /s/ William A. Weinischke
11                                           WILLIAM A. WEINISCHKE
12                                            Senior Attorney
                                             Environmental Enforcement Section
13                                           Environmental and Natural Resources
14                                            Division
                                             U.S. Department of Justice
15                                           P.O. Box 7611
16                                           Washington, D.C. 20044-7611
                                             (202) 514-4592
17                                           Bill.weinischke@usdoj.gov
18

19

20

21

22

23

24

25

26

27

28
                                                         3
         Notice of Lodging of Proposed Partial Consent Decree Regarding Certain Cost Claims (CV 91-0589 RJK (Ex))
